Citation Nr: 0127181	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  97-28 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cirrhosis of the liver 
due to medication taken for service-connected residuals of 
fractured cervical spine with traumatic arthritis, spurs and 
calcium deposits.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Columbia, South Carolina RO which denied entitlement to 
service connection for cirrhosis of the liver due to 
medication taken for service-connected residuals of fractured 
cervical spine with traumatic arthritis, spurs and calcium 
deposits.  

The Board notes that in an April 1997 rating decision, the RO 
denied a claim of entitlement to a rating greater than 30 
percent for residuals of fractured cervical spine with 
traumatic arthritis, spurs and calcium deposits.  The veteran 
appealed, and in February 1999 the Board remanded the claim.  
However, in a letter received in January 2000, the veteran 
stated that he desired to withdraw his appeal on this issue.  
See 38 C.F.R. § 20.204(b) (2001).  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's cirrhosis of the liver is due to medication 
taken for service-connected residuals of fractured cervical 
spine with traumatic arthritis, spurs and calcium deposits.  


CONCLUSION OF LAW

Cirrhosis of the liver was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 1991 & 2001); 
38 C.F.R. § 3.310 (2001); see also 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's March 1995 decision that the evidence 
did not show that the criteria had been met for a grant of 
service connection for cirrhosis of the liver secondary to a 
service-connected condition.  He was again notified of the 
criteria required for secondary service connection in an 
April 1995 statement of the case (SOC), and in supplemental 
statements of the case (SSOC's), dated in October 1995, July 
1996, September 1999 and February 2000.  Therefore, the 
rating decision, as well as the SOC and the SSOC's, informed 
the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and the SSOC's sent 
to the appellant informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records from the National Personnel Records 
Center.  In February 1999, the Board remanded the claim for 
additional development, to include a VA examination.  The 
veteran was afforded a VA examination in June 1999, and an 
etiological opinion was obtained.  In addition, in July 2001, 
an opinion was obtained from an independent medical expert.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran asserts that he has cirrhosis of the liver due to 
medication he took for his service-connected residuals of 
fractured cervical spine with traumatic arthritis, spurs and 
calcium deposits.  Specifically, a review of the veteran's 
oral and written testimony, to include his claim, received in 
January 1995, and a letter, received in November 1999, shows 
that he argues that beginning in about 1987, he was provided 
with and used ibuprofen (800 milligram (mg.) doses), 
acetaminophen (500 mg. doses) and Gemfibrozil (600 mg. 
doses).  He argues that he took these medications for about 
seven years.  

The Board notes that in February 1964, the veteran was 
granted service connection for residuals of a cervical spine 
injury with myositis and limited motion, evaluated as 10 
percent disabling.  Service connection for this condition was 
subsequently expanded to include traumatic arthritis, spurs 
and calcium deposits.  In July 1995, his evaluation for this 
condition was increased from 10 percent to 30 percent.  In 
June 1998, service connection was granted for headaches, 
evaluated as 10 percent disabling.  In September 1999, the RO 
increased the evaluation for the veteran's cervical spine 
disability to 40 percent, increased the evaluation for his 
headaches to 30 percent, and granted a total disability 
rating based on individual unemployability due to service-
connected disabilities.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a);  Harder v Brown, 
5 Vet. App. 183, 187-89 (1993).  In addition, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence for consideration in this case includes 
VA outpatient treatment, examination and hospital reports, 
dated between 1993 and 1999.  These reports include September 
1993 VA hospital reports which show that the veteran was 
admitted for treatment of headaches and uncontrolled 
hypertension.  The findings included hepatomegaly and a fatty 
liver.  The veteran also received periodic treatment for neck 
pain beginning in 1994.  A July 1994 report includes a 
notation that increased liver function test readings (AST and 
ALT) "could be [due to] Gemfibrozil."  Reports, dated 
beginning in January 1995, note hepatomegaly as well as 
cirrhosis of the liver.  A February 1995 report shows that 
the veteran reported that Motrin was of limited help in 
alleviating his neck pain and headaches.  An April 1995 note 
from a VA physician, Patricia M. Edmundson, M.D., shows that 
Dr. Edmundson states that the veteran has early cirrhosis of 
the liver and hepatomegaly, with no history of alcohol intake 
or hepatitis.  She further states, "There is a possibility 
that the cirrhosis may have been medication induced."  A 
June 1995 VA spine examination report notes that the veteran 
cannot take nonsteroidals or Tylenol secondary to cirrhosis 
of the liver.  The impression was that he had post-traumatic 
mechanical neck pain with post-traumatic arthritis that 
interferes with activities of daily living with concomitant 
intolerance to medical therapy.  An August 1997 report shows 
treatment for abdominal symptoms, and notes that the veteran 
reported that he had cirrhosis secondary to medications.  A 
September 1998 report from Dr. Edmundson shows that the 
veteran was noted to have a history of severe headache for 
about three years, and that he has required narcotics for 
pain control for about two years.  A November 1998 report 
notes a history of treatment for headaches since 1987 that 
included Tylenol and Ibuprofen which caused cirrhosis.

Reports from O. Ricalde, M.D., dated between 1996 and 1999, 
include an October 1997 report which notes a past medical 
history of "cirrhosis of the liver felt to be secondary to 
chemical exposure."  

The claims files contains reports from the Oconee Memorial 
Hospital (OMH), dated between 1997 and 1999, which show that 
the veteran was admitted on several occasions for treatment 
of gastrointestinal or respiratory symptoms.  Three reports 
(one report dated in 1997, and two reports dated in 1999) 
note a "past medical history" that includes chronic liver 
disease or cirrhosis secondary to the use of nonsteriodal 
anti-inflammatories.  The Board notes that the two 1999 
reports were authored by Dr. Booker.

Reports from Gastroenterology Associates (GA), dated between 
1996 and 1999, include a December 1996 report which shows 
that the veteran was treated for gastrointestinal symptoms.  
The veteran reported a history of an endarterectomy in 1991 
which included blood transfusions.  The impression noted that 
it was possible that the veteran's liver changes may be due 
to diffuse fatty infiltration related to his hyperlipidemia 
and diabetes, and that he may have developed some scarring 
and cirrhotic pattern from this.  It was further noted that 
the veteran's 1991 blood transfusion may have resulted in a 
subclinical type C viral hepatitis that led to cirrhosis of 
the liver.  

In an addendum to the December 1996 GA report, a VA 
physician, Patricia Edwards, M.D., wrote that the veteran had 
been evaluated four months previously for possible cirrhosis 
that was felt might be due to large quantities of Advil or 
Ibuprofen that he had been taking at the time for his neck 
pain.     

A June 1999 VA examination report shows that the veteran's 
medical history included a cervical fracture in 1957, 
diabetes mellitus controlled by insulin for about the past 
seven years, abdominal aortic aneurysm surgery in 1991 with 
blood transfusions, and coronary artery bypass surgery in 
1996.  Of particular note, the veteran reported his cervical 
fracture had been treated with 800 mg. doses of Ibuprofen and 
500 mg. doses of acetaminophen, which had been discontinued 
in 1994, after he was diagnosed with hepatomegaly.  The 
impression noted liver cryptogenic cirrhosis (i.e., cirrhosis 
of uncertain etiology).  The examiner further noted that 
viral hepatitis had been excluded as the cause, and concluded 
that it was not "at least as likely as not" that the 
veteran's cirrhosis was caused by medications used to treat 
the veteran's cervical spine disorder.  The examiner 
explained that although acetaminophen has been clearly 
associated with acute live injury, including fulminant 
hepatic failure, neither acetaminophen nor Ibuprofen were 
known to cause chronic liver disease resulting in cirrhosis. 

A letter from E. H. Booker, M.D., dated in January 2000, 
shows that Dr. Booker states that the etiology of the 
veteran's liver disease is unknown.  He states that hepatitis 
and alcohol consumption could be ruled out, and that the 
veteran's liver disease became evident after taking "very 
large doses" of acetaminophen and Ibuprofen for his spine 
injury over "a very extended period of time."  He states 
that both acetaminophen and Ibuprofen are known potential 
liver toxins and that "the assumption is that the veteran 
developed a psoriatic liver related [to] the long-term 
consumption of these medications for control of his neck and 
back pain."  He stated that he had no further ideas as to 
etiology, and urged referral to a hepatologist.  

In September 2000, the Board requested an advisory medical 
opinion from an independent medical expert.  See 38 C.F.R. 
§ 20.901(a) (2001).  Specifically, the Board requested that 
the entire claims file be reviewed and that an opinion 
provided as to whether it was at least as likely as not that 
medication used in treatment of the veteran's service-
connected cervical spine disorder caused his liver disorder.  

In July 2001, an opinion was received from the Director of 
Pain Management, Loyola University Medical Center.  The 
physician essentially noted the following: Gemfibrozil is not 
a pain medication, it is a lipid-lowering agent with the risk 
of elevating liver function tests; a September 1992 [sic] 
(the correct date is September 1993, as listed on page two) 
VA hospital report shows treatment for headaches and 
uncontrolled hypertension, and contains the first evidence of 
hyperlipidemia and hypercholesterolemia; in September 1993 
the VA neurology department determined that the veteran had 
musculoskeletal pain, and started him on Motrin, extra-
strength Tylenol and Flexeril (emphasis in original); the 
medical evidence does not show use of acetaminophen prior to 
September 1993; the veteran was noted to have been taking 
Percocet (which includes both Oxychodone and acetaminophen) 
as of 1997.  The doctor noted that the articles submitted by 
the veteran indicate that hepatotoxicity may result from 
overdosage (emphasis in original).  It was stated that a 
review of medical literature indicated that an overdose 
amount of acetaminophen was anywhere from 20 mg./kilogram 
(kg.) to 200 mg./kg.  In the veteran's case, the evidence 
indicates that he was taking two grams of acetaminophen per 
day, which is below the recommended maximum dose.  It was 
also noted that the veteran had repeatedly denied more than 
minimal alcohol use.  The doctor concluded that it was 
unlikely that acetaminophen, Motrin or Tylenol caused the 
veteran's fatty liver problem or his cirrhosis, explaining 
that acute hepatic failure and injury can occur with 
acetaminophen overdose (emphasis in original) but not using 
acetaminophen as prescribed and under recommended maximum 
doses of four grams per day.  The doctor's opinion is 
accompanied by supporting medical articles which discuss 
hepatotoxicity and drug-induced liver injury.

The Board finds that the preponderance of the evidence is 
against the claim that the veteran's cirrhosis is related to 
a service-connected disability.  Of particular note, the 
Board finds that independent medical expert's report is 
highly probative evidence against the claim.  This report was 
based on a review of the claims files, and is accompanied by 
a detailed rationalization and citation to clinical findings, 
as well as supporting medical studies.  It was concluded that 
the evidence did not show that liver disorders were related 
to use of painkillers, such as acetaminophen, in other than 
overdose amounts, nor did the evidence show that the veteran 
was taking overdose amounts of the claimed painkillers, or 
using alcohol in more than minimal amounts.  The Board 
further notes that the medical expert's conclusion is 
consistent with the conclusion in the June 1999 VA 
examination report, in which the examiner determined that the 
veteran's cirrhosis was not related to his use of painkillers 
for his cervical spine disorder.  The Board further points 
out that there is evidence of an alternative cause for the 
veteran's cirrhosis.  Specifically, the December 1996 GA 
report noted the veteran's liver changes may be due to 
diffuse fatty infiltration related to his hyperlipidemia and 
diabetes (service connection is not currently in effect for 
these conditions).  In reaching this decision, the Board has 
considered the various evidence in favor of the claim, 
including the comments on the etiology of the veteran's liver 
disorder as contained in VA outpatient treatment reports, as 
well as the reports from OMH, Dr. Edmundson, Dr. Booker and 
Dr. Edwards.  However, the Board notes that many of these 
comments are "by history" only, and that they often appear 
in association with treatment that was primarily for other, 
unrelated physical conditions, such as gastrointestinal and 
respiratory symptoms.  In addition, none of these comments 
appear to have been based on a review of the claims files, or 
other detailed medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).   In contrast, both the examiner who performed the 
June 1999 VA examination, and the independent medical expert, 
based their opinions on a review of the veteran's C-file.  
Furthermore, almost all of these comments, with the possible 
exception of Dr. Edmundson's April 1995 opinion and Dr. 
Booker's January 2000 opinion, are unaccompanied by a 
detailed rationale.  Finally, the Board notes that when read 
in context, both Dr. Edmundson's April 1995 opinion and Dr. 
Booker's January 2000 opinion are equivocal in their terms.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
cirrhosis of the liver as a result of taking medications for 
a service-connected disability.  However, without more his 
statements are not competent evidence of a nexus between 
cirrhosis of the liver and any service-connected disability.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board has considered the medical literature submitted in 
support of the veteran's claim.  However, the Board notes 
that this literature was reviewed by Dr. Stotz, who explained 
that the veteran is not shown to have taken the requisite 
dosages of painkillers to cause liver disease, and who 
concluded that his liver disorder is not related to the 
medication taken for his service-connected cervical spine 
disorder.  Accordingly, the Board finds that this evidence, 
even when considered in conjunction with the other favorable 
evidence of record, is outweighed by the evidence against the 
claim, and is insufficient to warrant a grant of service 
connection.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for cirrhosis of the liver is denied.   


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 




